Citation Nr: 1441666	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-44 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism. 

2.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis, patellofemoral compartment, with chondromalacia, status post arthroscopy (hereinafter a right knee disability). 

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial compensable rating for posttraumatic headaches.

5.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypothyroidism.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to April 2008.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of September 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Lincoln, Nebraska, and Des Moines, Iowa, respectively.  

The RO in Des Moines, Iowa, currently has original jurisdiction over the Veteran's claims.

In June 2009, the Veteran presented testimony at a personal hearing conducted at the Des Moines RO before a Decision Review Officer.  A transcript of this hearing has been associated with the Veteran's claims file.

The Veteran also testified at a hearing conducted by the undersigned Veterans Law Judge in April 2013.  A transcript of this hearing has been associated with the Veteran's electronic claims file.

The issue of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected hypothyroidism, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

At the April 2013 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals of entitlement to an increased rating for hypothyroidism, a right knee disability, GERD, and posttraumatic headaches.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal of the issue of entitlement to an increased rating for hypothyroidism have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2.  The criteria for the withdrawal of the substantive appeal of the issue of entitlement to an increased rating for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

3.  The criteria for the withdrawal of the substantive appeal of the issue of entitlement to an increased rating for GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

4.  The criteria for the withdrawal of the substantive appeal of the issue of entitlement to a compensable rating for posttraumatic headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, during his April 2013 Board hearing, the Veteran indicated that he wanted to withdraw his appeal for the issues of entitlement to an increased rating for hypothyroidism, a right knee disability, GERD, and posttraumatic headaches.  See Board Hearing Tr. at 1.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters on appeal, and they are dismissed.


ORDER

The appeal of the issue of entitlement to an increased rating for hypothyroidism is dismissed.

The appeal of the issue of entitlement to an increased rating for a right knee disability is dismissed.

The appeal of the issue of entitlement to an increased rating for GERD is dismissed.

The appeal of the issue of entitlement to an increased rating for posttraumatic headaches is dismissed.


REMAND

The Veteran contends that his obstructive sleep apnea is related to his active service.  Specifically, the Veteran testified in April 2013 that he developed sleep apnea while serving in the Air Force.  Additionally, he contends that his obstructive sleep apnea is secondary to his service-connected hypothyroidism.  In this capacity, the Veteran has argued that his hypothyroidism resulted in obesity that caused obstructive sleep apnea. 

While the Veteran's service treatment records document his complaints of fatigue, an August 2007 letter from A.S., M.D., notes that fatigue is a "major" side effect of hypothyroidism.  These records also note that the Veteran's fatigue improved following treatment for his hypothyroidism.  See an August 2007 service treatment record.  

The Veteran was afforded a VA examination to determine the nature and etiology of his sleep apnea in January 2013.  After a review of the claims file and a clinical examination, the VA examiner stated that the Veteran's obstructive sleep apnea is "more likely than not secondary to [his] exogenous obesity."  The examiner further noted that the Veteran's obesity existed several years prior to his hypothyroidism.  The March 2013 VA examiner, however, did not provide an opinion as to whether the Veteran's obstructive sleep apnea had its onset during the Veteran's active duty service or whether the service-connected hypothyroidism may have aggravated his obstructive sleep apnea.  Therefore, the Board finds that a clarifying medical opinion is necessary.  

The record also indicates that the Veteran has been receiving ongoing VA treatment from the Central Iowa VA Healthcare System.  On remand, the Veteran's treatment records should be obtained and associated with his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the remaining issue is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for his obstructive sleep apnea.  The Board is particularly interested in records of pertinent VA treatment that the Veteran may have received since September 2012. 

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  Then, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of his diagnosed obstructive sleep apnea.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea had causal origins in service or is otherwise related to the Veteran's active duty service. 

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that the obstructive sleep apnea was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected hypothyroidism.

In making this opinion, the examiner should address the April 2013 testimony of M.G., which notes that that the Veteran would snore and stop breathing during his sleep while on active duty, and that he was having trouble breathing while asleep before he gained weight.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


